—Appeal from a decision of the Unemployment Insurance Appeal *862Board, filed October 27, 1997, which, upon, reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as an assistant nursery school teacher in order to visit her son who was in a mental institution and who had recently shown signs of improvement. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she left her employment for personal and noncompelling reasons. The record indicates that claimant made no request for a family leave of absence and, in any event, she testified that she would have resigned even if the employer permitted her to leave work in time to visit her son at 2:00 p.m. Furthermore, there is no indication that claimant attempted to procure child care for her younger son in order to take advantage of available visiting hours at 6:00 p.m. Under these circumstances, substantial evidence supports the Board’s finding that claimant voluntarily left her employment without good cause (see, Matter of Edwards [Sweeney], 226 AD2d 895; Matter of Moloney [Levine], 52 AD2d 1005). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.